Citation Nr: 1542984	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  06-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a fracture of the right patella and tibial plateau.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for reflex sympathetic dystrophy (RSD) of the foot and ankle.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated May 2005 and June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2005, the Veteran submitted a claim of entitlement to TDIU, which was denied in a June 2006 rating decision.  Although the Veteran did not appeal that decision, a claim of entitlement to TDIU is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2015 written statement, the Veteran's representative indicated that the Veteran was unable to obtain employment due to his service-connected right lower extremity disabilities.  Accordingly, a claim of entitlement to TDIU has been raised by the record, and therefore, has been added to the title page.  See Rice, 22 Vet. App. 447.  The issue of entitlement to TDIU is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a fracture of the right patella and tibial plateau has been manifested by full right leg extension and right leg flexion limited to 30 degrees.  

2.  The Veteran's service-connected residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity has been manifested by right thigh flexion to 45 degrees, extension to 30 degrees, and full internal and external rotation.
3.  Prior to April 18, 2005, the Veteran's service-connected RSD has been manifested by severe pain, hypersensitivity, hyperesthesia, redness, hyperhidrosis, limitation in foot flexion and extension, right foot weakness, and episodes of warmth and coolness, all of which was non-responsive to aggressive treatment regimens and only minimally alleviated by narcotic pain medication.  

4.  For the period beginning April 18, 2005, the Veteran's service-connected RSD has been manifested by pain, tenderness, warmth, and full range of motion of the right ankle with pain, all of which has been treated with ibuprofen.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a fracture of the right patella and tibial plateau have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for an initial rating of 30 percent for RSD of the foot and ankle have been met prior to April 18, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

4.  Beginning April 18, 2005, the criteria for a rating in excess of 20 percent for RSD of the foot and ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The RO's July 2005, November 2005, and December 2009 letters to the Veteran contained the requisite notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In September 2009, the Board remanded the above captioned claims for further development.  Specifically, the Board directed the RO to attempt to obtain any outstanding VA or private treatment records.  In December 2009, the RO sent the Veteran a letter asking him to submit or request that VA obtain any relevant private or VA treatment records; however, the Veteran did not respond.  Accordingly, the Board finds that the RO has substantially complied with this portion of the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication in the record that additional evidence relevant to the  above-captioned claims is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was provided a VA examination in April 2005.  In the September 2009 remand, the Board directed the RO schedule the Veteran for another VA examination to assess the current severity of his service-connected right lower extremity disabilities, to include any evidence of weakened movement, excess fatigability, incoordination, and/or additional functional limitation during flare-ups or with repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While in remand status, the RO sent the Veteran a letter in October 2011 advising him to coordinate with the American Consulate or Embassy in Japan to obtain a VA examination.  In the letter, the Veteran was advised not to wait for the Consulate or Embassy to contact him and indicated that VA would decide the appeal based on the evidence of record if an examination was not scheduled within 90 days.  After no examination report was received, VA sent a follow-up inquiry to the Federal Benefits Unit of the American Embassy in Japan.  In December 2014, VA sent the Veteran a letter asking him whether he attended an examination and advised him that his claim would be decided on the evidence of record if no response was received within 30 days.  The Veteran did not respond, and there has been no showing of good cause.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain an adequate VA examination and has substantially complied with Board's September 2009 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).

In a September 1994 rating decision, service connection was granted for status post multiple fractures of the right lower extremity, to which a 50 percent pre-stabilization rating was assigned, effective July 13, 1994.  See 38 C.F.R. § 4.28 (2015).  In a March 1996 rating decision, the RO assigned a separate 10 percent disability rating for shortening of the right lower extremity, effective August 1, 2005.  In a February 2005 rating decision, the RO found clear and unmistakable error in assigning a separate rating for shortening of the right lower extremity and discontinued the separate 10 percent disability rating, effective February 1, 2005.  In a May 2005 rating decision, the RO bifurcated (and effectively reduced) the previously-assigned 50 percent disability rating into two separate ratings of 20 percent for residuals of a fracture of the right patella and tibial plateau, and 10 percent for residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity.  Thereafter, the Veteran appealed the disability ratings assigned to his service-connected residuals of a fracture of the right patella and tibial plateau, and residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity.  

In a June 2006 rating decision, the RO granted service connection for RSD of the foot and ankle associated with residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity, and a 20 percent disability rating was assigned, effective April 18, 2005.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his service-connected RSD and as to the effective date assigned to the grant of service connection.  In September 2009, the Board granted an effective date of July 13, 1994, for the award of service connection for RSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A March 1994 Report of Medical Board indicates that after undergoing surgery to repair multiple fractures in the right lower extremity, the Veteran reported increasing pain and numbness in the right foot.  Physical examinations of the right foot revealed redness, edema, hypersensitivity, hyperhidrosis, and skin that was episodically warm or cool to touch when compared to the left foot.  The diagnosis was, among other things, severe RSD, secondary to fractures of the right femur, patella, and tibial plateau.  The prognosis was guarded.  It was noted that the Veteran's condition was resistant to treatment with pulsed oral steroids, tricyclic antidepressants, calcium channel blockers, transcutaneous electric nerve stimulation, or a lumbar sympathetic ganglion blockade.  The Veteran required high doses of oral narcotics for pain relief.  It was determined that the Veteran was not fit for full duty, and his case was referred to the Physical Evaluation Board.

An April 1994 service treatment record shows that the Veteran reported continued right lower extremity pain, which was not alleviated by prescribed pool exercises, Percocet, or Halcion.  The record shows that the Veteran's RSD was manifested by numbness in the right toes, sole, and heal of the foot.  The dorsum of the right foot was "asleep" and hypersensitive.  The Veteran characterized his pain as a 7 out of 10 in severity.  It was noted that stress exacerbated the Veteran's RSD, which, in turn, affected his mental and emotional health.  The treatment provider indicated that the Veteran's condition was not improving.

In May 1994, the Physical Evaluation Board determined that the Veteran's severe RSD rendered him unfit for duty, and he was placed on the temporary disability retired list (TDRL).

In August 1998, the Physical Evaluation Board recommended changing the Veteran's status from temporary to permanent disability retirement because his severe RSD continued to render him unfit for active duty.  It was noted that the conditions that contributed to the unfitting condition were comminuted fracture of the right patella, fracture of the right tibial plateau, and fracture of the right femur.

A June 1999 TDRL physical examination report indicates that since the Veteran's last evaluation, he experienced persistent dysesthetic pain in the right foot despite very aggressive treatment strategies, including lumbar sympathectomy and multiple drug trials.  It was noted that the hyperesthetic pain made pressure on the right foot barely tolerable and limited foot flexion and extension.  A physical examination revealed dystrophic changes, foot atrophy, hyperesthesia to the touch along the foot and lateral aspect of the right lower leg, and weakness in foot flexion and extension.  In light of the Veteran's poor response to aggressive treatment regimens, it was determined that the Veteran's condition would not likely resolve satisfactorily in order for him to return to active duty.  

During an April 2005 VA examination, the Veteran reported chronic pain in his right foot and ankle, which he characterized as ranging between 5 and 9, out of 10, in severity.  The Veteran indicated that the only medication he took for his chronic pain was ibuprofen, which reportedly only brought his pain to level to a 4 through 8, out of 10, in severity.  The examiner indicated that the Veteran's patella fracture and tibial plateau fractures healed, but his post-operative course was complicated by chronic pain and nonunion of the femur and osteopenia of the femur.  The Veteran ambulated with a cane for assistance and reported  being able to climb stairs, but with difficulty.  The Veteran also reported being unable to maintain employment secondary to his chronic pain.  Range of motion testing of the right hip revealed flexion to 45 degrees, extension to 30 degrees, and full internal and external rotation.  Right knee extension was to 0 degrees, and right knee flexion was to 30 degrees.  The right ankle had full active range of motion to dorsiflexion, plantar flexion, eversion, and inversion; however, there was pain with movement. There was no varus or valgus instability, and a drawer, posterior drawer, and Lachman test were all negative.  Right patellar reflexes were normal.  Ankle jerk reflex and dorsalis pedis and posterior tibial pulses were 2+.  A physical examination revealed good capillary refill and a right foot that was "exquisitely tender to touch on all aspects" and warmer than the left foot.  Imaging studies revealed an intramedullary nail that was still in place in the femur, two screws still placed horizontally across the tibial plateau, nonunion of the femur at the midshaft, and no apparent bony abnormalities of the patella.  The assessment was status post motor vehicle accident in 1993 with right femur, patella, and tibial plateau fractures; residuals of an intramedullary nail in the femur and screws in tibial plateau; nonunion of femur at midshaft; chronic pain syndrome with RSD of the right leg; and resulting ongoing physical disability.  The plan was to continue ibuprofen and physical therapy as directed by the Veteran's primary care provider and follow up as needed.

I.  Residuals of a Fracture of the Right Patella and Tibial Plateau

Beginning February 1, 2005, the Veteran's service-connected residuals of a fracture of the right patella and tibial plateau have been assigned a 20 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5260, relating to limitation of flexion of the leg.  Pursuant to the diagnostic codes relating to limitation of motion of leg, a 20 percent disability rating is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 30 percent rating is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A review of the record reveals that throughout the appeal period, the Veteran's service-connected residuals of a fracture of the right patella and tibial plateau resulted in right leg extension to 0 degrees and flexion to 30 degrees.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's residuals of a fracture of the right patella and tibial plateau warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has also considered whether the Veteran's service-connected residuals of a fracture of the right patella and tibial plateau resulted in a level of functional loss greater than that already contemplated by the 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca, 8 Vet. App. at 202-206.   The evidence of record shows that the Veteran walked with a cane and was able to climb stairs, but with difficulty.  Otherwise, the record is silent with respect to any additional functional limitation caused by pain, weakness, flare-ups, or with repetitive use.  The record reflects that the Veteran did not report for his VA examination, which the Board specifically ordered in an effort to obtain evidence regarding additional functional loss.  Because he did not report for the examination, it was impossible to obtain relevant evidence in this regard.  Therefore the claim will be rated based on the evidence of record.  38 C.F.R. 3.655(b).  Accordingly, the Board finds that a higher disability rating is not warranted based on additional functional loss.  See Deluca v, 8 Vet. App. at 202-06; Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code relating to disabilities of the knee and leg.  However, throughout the appeal period, there is no evidence of ankylosis of the knee, severe recurrent subluxation or lateral instability, or malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262.  Thus, a higher disability rating is not warranted under an alternative diagnostic code.

II.  Residuals of a Fracture of the Proximal Shaft of the Right
Femur with Shortening of the Right Lower Extremity

Beginning February 1, 2005, the Veteran's service-connected residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5252, relating to limitation of flexion of the thigh.  Pursuant to the diagnostic codes relating to limitation of motion of the thigh, a 10 percent disability rating is warranted when extension is limited to 5 degrees; flexion is limited to 45 degrees; rotation is limited such that the affected leg cannot toe-out more than 15 degrees; or when abduction is limited such that the legs cannot be crossed.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when abduction is limited such that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  A 30 percent rating is warranted when flexion is limited to 20 degrees; and a 40 percent rating is warranted when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

A review of the record reveals that throughout the appeal period, the Veteran's service-connected residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity has resulted in thigh flexion to 45 degrees, extension to 30 degrees, and full internal and external rotation.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board has also consider whether the Veteran's service-connected residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity resulted in a level of functional loss greater than that already contemplated by the 10 percent disability rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca v, 8 Vet. App. at 202-06.  As previously noted, there is no evidence of record to support a higher disability rating based on additional functional loss, and the Veteran did not report for his VA examination ordered specifically to assess additional functional loss.  Accordingly, the Board finds that a higher disability rating is not warranted based on additional functional loss.  See Deluca v, 8 Vet. App. at 202-06; Mitchell, 25 Vet. App. at 33.  

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code relating to disabilities of the hip and thigh.  However, throughout the appeal period, there is no evidence of ankylosis or flail hip joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.  Although the record shows nonunion of the right femur, there is no evidence of a moderate or marked knee or hip disability, weightbearing preserved with the aid of a brace, loose motion, or a false joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5255.  Thus, a higher disability rating is not warranted under an alternative diagnostic code.

III.  RSD of the Foot and Ankle

Beginning July 13, 1994, the Veteran's service-connected RSD of the foot and ankle has been assigned a 20 percent disability rating by analogy pursuant to the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8521, relating to paralysis of the external popliteal nerve.  Pursuant to Diagnostic Code 8521, a 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a , Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

A review of the record reveals that prior to April 18, 2005, the Veteran's service-connected RSD has been manifested by pain, hypersensitivity, hyperesthesia, redness, hyperhidrosis, limitation in foot flexion and extension, foot weakness, and episodes of warmth and coolness.  Multiple treatment providers characterized the Veteran's RSD as severe and noted that it was non-responsive to "aggressive treatment regimens" and only minimally alleviated by high doses of narcotic pain medication.  Based on the foregoing, the Board finds that prior to April 18, 2005, the Veteran's service-connected RSD more nearly approximated severe incomplete paralysis of the external popliteal nerve.  See 38 C.F.R. § 4.7 (2015).  Thus, an initial rating of 30 percent is warranted prior to April 18, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Beginning April 18, 2005, the Veteran's service-connected RSV has been manifested by pain, tenderness, warmth, and full range of motion of the right ankle with pain, all of which has been treated with ibuprofen.  The Board finds that beginning April 18, 2005, the Veteran's RSD has resulted in moderate incomplete paralysis of the external popliteal nerve.  Thus, a rating in excess of 20 percent is not warranted on or after April 18, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

IV.  Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  As determined above, the Veteran's service-connected right lower extremity disabilities have been manifested by pain, numbness, weakness, and limitation of motion, all of which has necessitated ambulating with a cane and caused difficulty climbing stairs.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the already assigned schedular ratings.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning disability ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A rating in excess of 20 percent for residuals of a fracture of the right patella and tibial plateau is denied.

A rating in excess of 10 percent for residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity is denied.

An initial rating of 30 percent, but no more, for RSD of the foot and ankle is granted prior to April 18, 2005, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for RSD of the foot and ankle on or after April 18, 2005, is denied.
REMAND

A review of the record reveals that the most recent employment information was received from the Veteran in November 2005.  As this information is nearly ten years old, the Board finds that a remand is necessary in order to attempt to obtain information from the Veteran with respect to whether, and to what extent, he is currently employed.  

Additionally, the record shows that the most recent VA examination of the Veteran's service-connected disabilities of the right lower extremity was conducted in April 2005.  Moreover, as previously noted, that examination report contains little information regarding the functional impairment caused by the Veteran's service-connected disabilities.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  

Finally, the record shows that in a June 1994 written correspondence, the Veteran requested VA vocational rehabilitation and counseling benefits.  However, the record contains no further information as to whether the Veteran actually received vocational rehabilitation benefits.  Therefore, on remand, the RO must attempt to obtain the Veteran's VA vocational rehabilitation records.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU and request that the Veteran submit an updated VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits).

2.  The RO must attempt to obtain the Veteran's VA vocational rehabilitation file and associate it with the electronic claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, including any vocational and training records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional impairment caused by the Veteran's service-connected disabilities (which include residuals of a fracture of the right patella and tibial plateau, residuals of a fracture of the proximal shaft of the right femur with shortening of the right lower extremity, and RSD of the foot and ankle).  In doing so, the examiner must specifically discuss any limitations on standing, walking, climbing, and driving.  

The Veteran is notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to TDIU must be adjudicated.  If the benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


